Citation Nr: 0839680	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with degenerative disc disease, currently 
rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from September 1956 
to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.                 

By a November 2006 action, the Board remanded this case for 
development of the evidence.  In March 2008, the Board 
directed that additional development be undertaken.  This has 
been completed and will be discussed below.

In the March 2008 decision, the Board also remanded the issue 
of entitlement to a total disability evaluation based on 
individual unemployability (TDIU) to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Pursuant to the Board's remand decision, 
the RO issued a statement of the case in July 2008.  However, 
there is no indication in the record that the veteran filed a 
substantive appeal (VA Form 9) with respect to the TDIU 
claim.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.207 (2008); Roy v. Brown, 5 Vet. App. 
554 (1993). (Emphasis added.)  Accordingly, the issue of 
entitlement to a TDIU rating is not in appellate status.

By the March 2008 remand decision, the Board noted that in a 
January 2008 correspondence, the veteran appeared to raise an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include depression, 
secondary to his service-connected low back disability.  
Thus, the Board noted that the aforementioned issue had not 
been developed for appellate consideration and was referred 
to the RO for appropriate action.  However, the Board 
observes that there is no evidence of record showing that the 
RO subsequently developed the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression, secondary to the service-connected low 
back disability.  Accordingly, this issue is once again 
referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  The veteran's service-connected low back disability, 
which includes lumbosacral strain, degenerative disc disease 
and arthritis, is manifested by limitation of motion and 
pain, but not by ankylosis of the thoracolumbar spine, more 
than severe intervertebral disc syndrome (IVDS), or 
incapacitating episodes of IVDS lasting six weeks in the past 
year necessitating bedrest prescribed by a physician.  

2.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease is productive of mild, but no more 
than mild, right-sided radiculopathy with decreased sensation 
on the right at L5-S1 distribution, and pain and numbness of 
the right lower extremity; there is no objective medical 
evidence of any other disabling neurological deficit, 
including but not limited to bowel and bladder impairment.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.440, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 5237, 5242, 
5243 (2008).   

2.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for neurological manifestations of the 
veteran's service-connected low back disability, specifically 
radiculopathy of the right lower extremity, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Note (1) after 
Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 8526 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003, December 2006, and April 2008 letters sent to 
the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2003, December 2006, and April 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the December 2006 and April 2008 
letters, and September 2007 and July 2008 supplemental 
statements of the case, informed him about how VA determines 
effective dates and disability ratings, as required by 
Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in December 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in December 2006, September 2007, April 2008, 
and July 2008, after the decision that is the subject of this 
appeal.  As to any timing deficiency with respect to this 
notice, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for an evaluation in excess of 
40 percent for lumbosacral strain with degenerative disc 
disease, and the evidence of record supports the criteria for 
the assignment of a separate 10 percent rating for 
neurological manifestations of the veteran's service-
connected low back disability, specifically right-sided 
radiculopathy.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that this timing defect in Pelegrini notice affected 
the essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, supra.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the veteran of the 
rating criteria for the evaluation of the service- connected 
disability in question.  The veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in December 2003, May 2007, and June 2008, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no duty to provide another examination or a 
medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).




II.  Factual Background

The veteran's service medical records show that in January 
1958, the veteran sustained a low back injury when he slipped 
on some ice.  He was subsequently hospitalized and diagnosed 
with a herniated nucleus pulposus at L3-L4.  

In September 1958, the veteran underwent a VA examination.  
The physical examination showed that the veteran had a mild 
right paraspinal lumbar spasm.  He wore a back brace and his 
gait was normal.  On straight forward bending, the veteran's 
fingertips reached to below the knee level; the other ranges 
were unrestricted.  No neurological disability was present.  
The diagnosis was of residuals of a low back injury.  X-rays 
of the veteran's lumbosacral spine were interpreted as 
showing normal lumbar lordosis.  In addition, the sacro-iliac 
joints and sacrum were normal.  The joint space between L4 
and L5 was somewhat narrowed.  

By a September 1958 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
lumbosacral strain.  At that time, the RO assigned a 20 
percent disability rating under Diagnostic Code 5295, 
effective from July 23, 1958, for the veteran's service-
connected low back disability.   

A VA examination was conducted in September 1963.  At that 
time, the veteran stated that he no longer wore a back brace.  
Upon physical examination, there was no deformity of the back 
and all motions were within normal limits.  The veteran was 
diagnosed with lumbosacral strain.  

In an October 1963 rating action, the RO reduced the 
disability rating for the veteran's service-connected low 
back disability from 20 percent to 10 percent disabling under 
Diagnostic Code 5295, effective from January 1, 1964.   

A VA examination was conducted in November 1965.  At that 
time, x-rays of the veteran's lumbosacral spine were reported 
to show narrowing of the lumbosacral disc.  The alignment of 
the vertebra was normal.  There was no abnormality of either 
sacroiliac articulation.  Following the physical examination, 
the veteran was diagnosed with lumbosacral strain.   

In August 1999, the veteran requested that his service- 
connected low back disability be reevaluated for a higher 
rating.  

In October 1999, the veteran underwent a VA examination.  At 
that time, he stated that he had chronic low back pain with 
radiation to the right lower extremity.  According to the 
veteran, prolonged sitting aggravated his low back pain.  The 
physical examination showed that in regard to the range of 
motion of the veteran's lumbosacral spine, forward flexion 
was to 50 degrees with pain.  The rest of the spinal range of 
motion was within normal limits in terms of range; however, 
it was painful with right lateral rotation at 35 degrees.  
There was tenderness at the right lumbar sacral paraspine.  
In regard to neurological abnormalities, there was decreased 
sensitivity on the right at L5 to S1 distribution.  X-rays of 
the veteran's lumbosacral spine, taken in August 1999, showed 
degenerative disc disease from L1 to L4 levels.  Following 
the physical examination and a review of the veteran's x-
rays, the examiner diagnosed the veteran with degenerative 
disc disease of the lumbar spine with right-sided 
radiculopathy.     

By an October 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected low 
back disability from 10 percent to 40 percent disabling under 
"Diagnostic Code 5295", effective from August 25, 1999.  

In July 2003, the veteran requested that his service-
connected low back disability be reevaluated for a higher 
rating.  In response to the veteran's increased rating claim, 
the RO obtained VA Medical Center (VAMC) outpatient treatment 
records, dated from September 1999 to July 2003.  The records 
show intermittent treatment for the veteran's chronic low 
back pain, with pain and numbness radiating down the right 
leg.      

In December 2003, the veteran underwent VA general and spine 
examinations.  In the VA general examination, he stated that 
he had chronic low back pain with radiation to the right leg.  
The examining physician indicated that the veteran used a 
cane to walk and had a "sliding type" gait.  The veteran 
had lordosis to the right and pain in straight leg raising.  
There was no swelling and there were no foot problems.  X-
rays of the veteran's lumbosacral spine, taken in December 
2003, showed diffuse degenerative disc disease of L1 through 
S1, and osteoarthritis of the right sacro-iliac joint.  
Following the physical examination and a review of the 
veteran's x-rays, the examiner diagnosed the veteran with 
osteoarthritis.     

In the December 2003 VA spine examination, the veteran 
reiterated that he had chronic low back pain with radiation 
and numbness to his right leg.  He stated that at times, he 
had unsteadiness and fell, and that he could walk one to two 
blocks before having to stop.  Upon physical examination, in 
regard to range of motion of the veteran's lumbosacral 
strain, forward flexion was to 35 degrees, and the veteran 
had pain over 30 degrees.  Extension was to 15 degrees and 
the veteran experienced pain over 10 degrees.  Bilateral 
flexion and rotation were to 25 degrees.  Following a 
neurological physical examination, the examiner noted that 
the veteran had decreased sensation on the right at L5-S1 
distribution.  The motor examination was within functional 
limits throughout and was symmetrical.  There were no 
vertebral fractures.  An X-ray of the veteran's lumbosacral 
spine, taken in December 2003, was reported to show diffuse 
degenerative disc disease, L1 through the S1 levels.  
Following the physical examination and a review of the 
veteran's x-rays, the examiner diagnosed the veteran with 
degenerative disc disease of the lumbosacral spine with 
right-sided radiculopathy.   

VAMC outpatient treatment records, dated from December 2003 
to April 2008, show intermittent treatment for the veteran's 
service-connected low back disability.  

In May 2007, the veteran underwent VA peripheral nerves and 
spinal examinations.  In the VA peripheral nerves 
examination, the veteran stated that he had chronic low back 
pain since the 1950's.  He indicated that he also had 
radiation of pain to the right lower extremity.  In regard to 
flare-ups, the examiner stated that there was no pattern 
whatsoever.  In regard to range of motion, forward flexion 
was to 40 degrees, with pain at 40 degrees; extension was 
from zero to 20 degrees, with pain starting at 15 degrees and 
ending at 20 degrees; and lateral rotation was from zero to 
15 degrees, bilaterally, with pain starting and ending at 15 
degrees.  The examiner stated that the veteran was limited 
equally by pain, weakness, and lack of endurance.  There was 
no additional limitation of range of motion with repetitive 
motions, and there was no spasm or weakness.  There was 
tenderness at the right lumbosacral paraspinals.  The veteran 
ambulated with a cane and he had an antalgic gait.  There was 
some straightening of the lumbar lordosis.  The veteran had 
stiff posture with range of motion examination.  The examiner 
reported that the veteran had three to four incapacitating 
episodes, which required him to stay in bed for four days at 
a time.  X-rays of the veteran's lumbosacral spine, taken in 
December 2006, showed multilevel degenerative disc 
disease/degenerative joint disease.  Following the physical 
examination and a review of the x-rays, the examiner 
diagnosed the veteran with multilevel degenerative disc 
disease/degenerative joint disease of the lumbosacral spine.       

In the May 2007 VA spine examination, the veteran stated that 
he had chronic low back pain which radiated to the right 
lower extremity.  He indicated that during exacerbations, he 
needed help from his wife to put on socks and shoes.  He 
noted that he walked with a cane and felt unsteady at times.  
According to the veteran, he had been retired for 20 years 
and had previously worked as a vending machine mechanic.  In 
regard to range of motion, forward flexion was to 40 degrees, 
with pain at 40 degrees; extension was from zero to 20 
degrees, with pain starting at 15 degrees and ending at 20 
degrees; lateral flexion was from zero to 20 degrees, 
bilaterally, with pain starting and ending at 15 degrees; and 
lateral rotation was from zero to 20 degrees, bilaterally, 
with pain starting and ending at 15 degrees.  The examiner 
noted that with repetitive movements, the veteran's pain 
increased.  He also reported that the veteran was 
additionally limited by "pain/weakness/lack of endurance 
equally following repetitive use or during flare-ups."  The 
examiner indicated that the veteran had tenderness at the 
right lumbar sacral paraspinals.  There was no weakness or 
spasm.  According to the examiner, the veteran had guarding 
and stiff posture with range of motion examination.  The 
examiner stated that the veteran had some straightening of 
the lumbar lordosis.  In regard to incapacitating episodes, 
the examiner reported that the veteran had three or four 
episodes requiring him to stay in bed for four days at a 
time.  He indicated that x-rays taken in December 2006 of the 
veteran's lumbosacral spine showed multilevel degenerative 
disc/joint diseases.  Following the physical examination and 
a review of the veteran's x-rays, the examiner diagnosed the 
veteran with multilevel degenerative disc/joint diseases of 
the lumbar sacral spine.  

In June 2008, the veteran underwent a VA neurological 
examination.  At that time, the examiner reported that the 
veteran had a history of a low back injury.  He stated that 
the veteran continued to work, periodically, as a bench 
mechanic.  The examiner indicated that episodically, the 
veteran became incapacitated with severe low back pain, with 
occasional radiation down the right lower extremity, caused 
by twisting or bending.  Those episodes were of acute onset 
and lasted four to five days, forcing the veteran to bed 
during that time.  According to the examiner, the veteran 
described right lower extremity numbness on and off, but 
denied weakness or bowel/bladder difficulties.  

The physical examination showed that the veteran walked with 
a cane, secondary to low back pain.  Power was 5/5 and touch 
to pin prick was "okay."  Deep tendon reflexes were +2, 
bilateral upper extremities/lower extremities.  The veteran's 
gait was mildly antalgic and his heel/toe walk was "okay."  
The veteran had mild right lumbosacral pain during the 
examination.  He was tender on his right more than on his 
left L5-S1 facets.  Full lumbosacral range of motion was 
restricted in extension to 15 degrees, secondary to low back 
pain.  Flexion was limited to 45 degrees, secondary to low 
back pain.  Lateral flexion was to 10 degrees, limited by low 
back pain.  The diagnosis was mechanical low back pain and 
right lumbosacral radiculopathy, secondary to degenerative 
joint disease and degenerative disc disease.     


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at *3.

In this case, the veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back with radiating pain 
and numbness down his right leg.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his claim in July 2003, the 
following relevant provisions in 38 C.F.R. § 4.71a relating 
to evaluations of the spine, were in effect: Under Diagnostic 
Code 5289, a veteran would receive a rating of 40 percent for 
favorable ankylosis of the lumbar spine and 50 percent for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2002).  Pursuant to Diagnostic Code 5292, a veteran 
would receive a maximum rating of 40 percent for severe 
limitation of motion of the lumbar spine, and, under 
Diagnostic Code 5295, would generate a maximum rating of 40 
percent for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief and a maximum 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  

Effective September 23, 2002, the diagnostic code pertinent 
to intervertebral disc syndrome, Diagnostic Code 5293, was 
revised to evaluate intervertebral disc syndrome either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 40 percent rating 
was provided for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent rating was provided for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  Id.  When evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities were to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes and 
neurologic disabilities were to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  
If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

The Board observes that the schedular criteria for rating the 
spine were amended once during the pendency of the veteran's 
appeal.  Effective September 26, 2003, the rating criteria 
for evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  As the veteran's 
appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to consideration under 
the old criteria, and under the set of the new regulations.  
However, as the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain), 
5242 (degenerative arthritis of the spine (see also 
Diagnostic Code 5003)) (2008).  The next higher rating of 50 
percent will be awarded when a veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine, and a veteran 
will generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, 5242 (2008).

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 23, 2003). 

As for intervertebral disc syndrome under the current 
criteria, Note (6) calls for evaluation of this disability 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2008).  Under the latter criteria, a 
veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In this case, the Board determines that the evidence 
preponderates against the veteran's claim for an evaluation 
in excess of 40 percent for his service-connected lumbosacral 
strain with degenerative disc disease.  The veteran currently 
receives the maximum disability rating (40 percent) under 
Diagnostic Codes 5292 and 5295 (2002).  The medical evidence 
does not show that his disc disease is productive of more 
than severe (or more nearly approximates profound) 
intervertebral disc syndrome (IVDS).  While it is evidence 
that the veteran has recurrent episodes of incapacitating 
back pain with radiation into the right lower extremity, the 
40 percent rating takes into account significant 
symptomatology.  The preponderance of the evidence is against 
an absent ankle jerk or other objective findings that are 
consistent with profound IVDS.  Thus a rating in excess of 40 
percent is not warranted under the former version of 
Diagnostic Code 5293.  In addition, none of the medical 
evidence of record indicates that the veteran currently has 
unfavorable ankylosis of the lumbar spine or ankylosis of the 
entire thoracolumbar spine, as would be required for a higher 
rating of 50 percent under Diagnostic Code 5289 (2002) or 
Diagnostic Code 5237 (2008) respectively. 

There is no question that pain is a major component of the 
veteran's lumbar spine disability.  The Board has considered 
the applicability of DeLuca, supra, including whether there 
is a basis for assigning a rating in excess of 40 percent due 
to additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  However, 
the current 40 percent rating is the maximum evaluation 
allowed under the Diagnostic Codes (DCs) for limitation of 
motion (DC 5292 and, since September 26, 2003, DCs 5237, 
5242, 5243).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
scheduler rating for additional limitation of motion due to 
pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board observes that 38 C.F.R. § 4.40 does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Even with consideration of the 
effects of pain and functional loss, the disability is not 
comparable to unfavorable ankylosis of the thoracolumbar 
spine.  That is, the Board does not find that the disability 
more nearly approximately the criteria for a 50 percent 
evaluation.          

Additionally, the Board notes that the veteran has not 
reported, and the medical evidence does not show, that he has 
experienced incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the previous twelve months, as would be necessary for the 
next higher rating of 60 percent under Diagnostic Code 5243 
(2008).  At most, as noted by the June 2008 VA examiner, the 
veteran has reported having periodic incapacitating episodes, 
lasting four to five days.  The veteran's service connected 
lumbar spine disability is manifested by limitation of motion 
and pain, but not by ankylosis of the thoracolumbar spine or 
incapacitating episodes lasting six weeks in the past year 
necessitating bedrest prescribed by a physician.  Therefore, 
a rating in excess of 40 percent is not warranted under 
Diagnostic Codes 5289, 5293 (2002), or Diagnostic Codes 5237, 
5242, 5243 (2008).    

As for the neurological abnormalities experienced by the 
veteran as a result of his low back disability, the evidence 
of record shows that he has been diagnosed with right lower 
extremity radiculopathy.  In the December 2003 VA 
examination, the examiner noted that upon neurological 
evaluation, the veteran had decreased sensation on the right 
at L5-S1 distribution.  The diagnosis was degenerative disc 
disease of the lumbosacral spine with right-sided 
radiculopathy.  In addition, at the time of the veteran's 
June 2008 VA neurological examination, he was diagnosed with 
right lumbosacral radiculopathy, secondary to degenerative 
joint disease and degenerative disc disease.  Moreover, 
throughout this appeal, the veteran has complained of pain 
and numbness down his right leg due to the right-sided 
radiculopathy.  

Turning to a rating for the veteran's right-sided 
radiculopathy, the Board determines that 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 governing evaluations for the anterior 
crural nerve (femoral) applies because of the veteran's 
complaints of numbness down his right leg, including his 
right thigh.  Given that the veteran has decreased sensation 
on the right at L5-S1 distribution, it follows that the 
decreased sensation would flow from his low back down his 
right thigh.  Thus, the Board adjudges the veteran's overall 
radicular symptoms to qualify as mild incomplete paralysis, 
warranting a separate 10 percent rating for the right leg 
under Diagnostic Code 8526.    

The Board also finds that the preponderance of the medical 
evidence is against a rating in excess of 10 percent for the 
neurological impairment of the right lower extremity, as the 
veteran appears to experience only slightly diminished 
sensation in the right lower extremity.  There is no 
indication of atrophy of any of the right lower extremity 
muscles.  Although in the May 2007 and June 2008 VA 
examinations, it was noted that the veteran had an antalgic 
gait and walked with a cane, in the June 2008 VA examination, 
it was reported that the veteran's heel/toe walk was "okay" 
and power was 5/5.  In addition, touch to pin prick was 
"okay."  Therefore, in light of the above, although the 
evidence of record supports a 10 percent evaluation for mild 
symptoms, the evidence of record does not support a 20 
percent evaluation for moderate symptoms under Diagnostic 
Code 8526.           


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's low back disability which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).















ORDER

A rating in excess of 40 percent for lumbosacral strain with 
degenerative disc disease, is denied.      

A separate rating of 10 percent, but no more than 10 percent, 
for right-sided radiculopathy, specifically of the right 
thigh, associated with the service-connected lumbosacral 
strain with degenerative disc disease, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


